Title: To John Adams from Elie Vallette, 9 May 1793
From: Vallette, Elie
To: Adams, John



Sir,
Baltimore May 9th: 1793.

When I had the Honor of presenting you the Voice of Maryland on your late re-election to the Vice Presidency of the United States, I neglected to avail myself of that oppertunity to effect what was a principal inducement to go to Philadelphia. My object Sir was an appointment as Clerk in the Treasury Department. Fate has at an early age given me the Duties of a Son, Brother, Husband, & father to discharge, and as the Indulgence of my Private affections do not Constitute the whole of my wishes, but accuated also by a Principle to exercise the Public, you will at once Judge how mortifying my Situation must be, when I tell you I am incapable of doing either. Unhappily bereaved of a tender & worthy father at an age when Education could not be applied. I am left with that Scanty portion that falls to the Lott of the Unfortunate.—But having been brought up under a Merchant eminent in his profession, I hope I may be found equal to the task I sollicit. Some advantages I have also derived from having been employed in Several offices in the State, one of which I am now employed in, namely the Supervisors, but from the small Salary annexed to it, I am desirous of seeking in Philadelphia, what I cannot find here  If with and If these qualifications & Testimonials of Good Conduct will procure your friendship so far as to mention me to the Commissioner of the Revenue or where else you may chose to apply, you will do an inexpressable Kindness & be the means of making more than one happy. I am not ignorant of the liberty I am using, but so many powerfull reasons impells me to take it. Penury staring me in the face, friends falling off, these with tenthousand Circumstances incident to the unfortunate makes me wave the Impropriety & trust to your known Benevolence.—If you deign to Reply, I shall receive your letter either under Cover to the Supervisor of the State, George Gale Esqr. or myself.
I have the Honor to be / With the greatest Respect & Esteem / sir. / Yr. Very Ob Servt.
Elie Vallette